United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3677
                                    ___________

Lisa J. Montague,                         *
                                          *
                   Appellant,             *
              v.                          *       Appeal from the United States
                                              *         District Court for the
                                              *         Eastern District of Missouri.
United States Department of the Army,               *
Secretary Togo D. West, Jr.;                          *              UNPUBLISHED
Togo D. West, Jr.,                  *
                                    *
                Appellees.          *
                                    *

                                    ___________

                           Submitted:      May 23, 1997

                                Filed:   July 31, 1997
                                    ___________

Before BEAM, Circuit Judge, HENLEY, Senior Circuit Judge, and LOKEN,
     Circuit Judge.
                               ___________


PER CURIAM.
      Lisa Montague was a civilian employee of the Army who worked as an
occupational therapist providing services to the disabled children of
United States military personnel stationed in Germany. She brought suit
under the Rehabilitation Act of 1973, 29 U.S.C. §§ 701-797b, alleging that
(1) she was constructively discharged from her job; (2) she was retaliated
against by her supervisors for filing complaints with the EEOC and bringing
to the attention of military commanders what she perceived were
inadequacies and illegalities in the treatment of disabled children; and
(3) she was discriminated against because her supervisors thought that her
sympathy for handicapped children was evidence that she suffered from a
mental or emotional disease.

      The case was tried to the district court sitting without a jury. The
court entered judgment against Montague and for the defendants on each
count of her second amended complaint, explaining its decision        in a
thorough and well-reasoned opinion.

      Montague now appeals contending that the court erred as a matter of
law with respect to its conclusions on each of the counts of her complaint.
 After a review of the record, the briefs of the parties, and the opinion
of the district court, we find that the decision of the district court in
favor of the defendants contains no error of law, that the findings of fact
by the district court are not clearly erroneous, and that an extended
opinion by our court would have no precedential value.

      Accordingly, the judgment appealed from is affirmed.    See 8th Cir.
R. 47B.

     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-